DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-12 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-12 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sweeney et al. (US 2020/0038646) .
The applied reference has a common inventors and assigness with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Regarding claim 1, Sweeney et al. disclose a device for drilling into bone, comprising a luer portion (1020 comprising a luer thread (106), the luer portion extending along a longitudinal axis (considered the central longitudinal axis which channel 110 has its radial center); a bit portion (see figure below) rigidly coupled to the luer portion, the bit portion configured to be detachably coupled to a bit driver (if one so choses to use the exterior surfaces of the bit driver to engage with a bit driver); an adapter portion (see figure below) rigidly coupled to the bit portion, the adapter portion comprising a flat face (114) and a curved face (see figure below), the flat face extending along an axis parallel to the longitudinal axis of the luer portion (figures 1-2) and the curved face extending radially about the longitudinal axis of the luer portion (figures 1-2), wherein a diameter of the curved face of the adapter portion is larger than a diameter of the bit portion (figures 1-2); a drilling portion (see figure below) rigidly coupled to the adapter portion, the drilling portion comprising a flute (122), the flute configured to create a hole in the bone; and a channel (110 + 124) having an open proximal end (see figure below) and an open distal end (see figure below), the channel extending entirely through the luer portion, the bit portion, the adapter portion, and drilling portion (¶15, ¶20, ¶23, ¶25, ¶27).
 	Regarding claim 2, Sweeney et al. disclose the channel is configured to receive a guidewire (if one so chooses to place a guide wire having a smaller diameter than 110 into it).
 	Regarding claim 3, Sweeney et al. disclose the open proximal end is an inlet portal and the open distal end is an outlet portal (¶27, figures 1-2).
 	Regarding claim 4, Sweeney et al. disclose the inlet portal and the outlet portal are in fluid communication for continuous flow of a substance from the inlet portal to the outlet portal for delivery of the substance to the bone (¶27).
 	Regarding claim 5, Sweeney et al. disclose the luer portion is configured to be detachably coupled to a substance delivery device (¶34-37).
 	Regarding claim 6, Sweeney et al. disclose the substance delivery device is configured to deliver a flowable biologic (¶34-37).
 	Regarding claim 7, Sweeney et al. disclose the substance delivery device is configured to deliver a bone void filler (¶37).
 	Regarding claim 8, Sweeney et al. disclose the bit portion further comprises at least one hex bit configured to be detachably coupled to a hex bit driver (¶18).
 	Regarding claim 9, Sweeney et al. disclose the adapter portion further comprises a tapered section (see figure below).
 	Regarding claim 11, Sweeney et al. disclose the device is configured to take a biopsy sample from the bone (if one so chooses to connect luer portion to an aspiration device for the suction and removal of cut bone tissue).
 	Regarding claim 12, Sweeney et al. disclose the device is configured to remove substance from the interior of the bone (the device drills material which can be removed from the target site).
 	Regarding claim 23, Sweeney et al. disclose the flat face of the adapter portion is parallel to a flat face of the bit portion (figures 1-2).

    PNG
    media_image1.png
    468
    556
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775